                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 In re:                                                )
                                                       ) Case No.: 10-50494
 FAIR FINANCE COMPANY,                                 )
                                                       ) Chapter 7
                       Debtor.                         )
                                                       ) Judge Jessica E. Price Smith

   SIXTH FEE APPLICATION FOR ALLOWANCE OF INTERIM COMPENSATION
           AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
    OCTOBER 1, 2018 THROUGH AND INCLUDING AUGUST 31, 2019, FILED BY
 SKODA MINOTTI AS CONSULTING AND TESTIFYING EXPERT FOR THE ESTATE
     Name of Applicant:                                Skoda, Minotti, Certified Public Accountants, an
                                                       Ohio Corporation (“Skoda Minotti”)

     Authorized to Provide Professional                Consulting and testifying expert for the estate of
     Services as:                                      debtor Fair Finance Company (“Debtor”)

     Date of Retention:                                September 10, 2013

     Period for Which Compensation and                 October 1, 2018 – August 31, 2019
     Reimbursement is Sought:

     Amount of Compensation for Services               $9,956.35
     Sought as Actual, Reasonable and
     Necessary:

     Amount of Expenses Sought to be                   $239.39
     Reimbursed as Actual, Reasonable and
     Necessary:

     Total Amount of Fees and Expenses                 $10,195.74
     Sought to be Reimbursed as Actual,
     Reasonable and Necessary:

 This application is: __x__ interim _____ final. If this is not the first application filed, please state the
 following for each other application: 1




 1
  As detailed below, Skoda Minotti replaced Howard L. Klein Co. as a consulting and testifying expert for the estate
 when Mr. Klein joined the Skoda Minotti firm in September 2013. This is Skoda Minotti’s fifth interim fee
 application. The chart below provides information about fees and expenses requested in prior applications filed by
 Howard L. Klein Co. and Skoda Minotti.




10-50494-jps       Doc 2590        FILED 10/28/19          ENTERED 10/28/19 12:27:45                 Page 1 of 30
  Date Filed          Period Covered        Requested Fees /       Approved Fees / Expenses &
                                            Expenses               Date
  August 10, 2011     February 22, 2010 –   Fees: $298,156.25      Fees: $298,156.25
                      December 31, 2010
                                            Expenses: $11,200.63   Expenses: $11,200.63
                                                                   Date: October 6, 2011
  October 30, 2012    January 1, 2011 –     Fees: $575,600.00      Fees: $575,600.00
                      September 30, 2012
                                            Expenses: $7,639.15    Expenses: $7,639.15
                                                                   Date: November 29, 2012
  October 23, 2013    October 1, 2012 –     Fees: $184,462.50      Fees: $184,462.50
                      August 31, 2013
                                            Expenses: $371.70      Expenses: $371.70
                                                                   Date: December 31, 2013
  September 30,       September 1, 2013     Fees: $298,941.75      Fees: $298,941.75
  2014                – August 31, 2014
                                            Expenses: $156.93      Expenses: $156.93
                                                                   Date: November 19, 2014
  September 24,       September 1, 2014     Fees: $67,284.20       Fees: $67,284.20
  2015                – August 31, 2015
                                            Expenses: $78.80       Expenses: $78.80
                                                                   Date: November 17, 2015
  September 28,       September 1, 2015     Fees: $54,860.20       Fees: $54,860.20
  2016                – June 30, 2016
                                            Expenses: $24.15       Expenses: $24.15
                                                                   Date: October 24, 2016
  November 28,        July 1, 2016 –        Fees: $344,929.05      Fees: $344,929.05
  2017                September 30, 2017
                                            Expenses: $865.87      Expenses: $865.87
                                                                   Date: January 11, 2018

  October 16, 2018    October 1, 2017 –     Fees: $63,339.40       Fees: $63,339.40
                      September 30, 2018
                                            Expenses: $129.08      Expenses: $129.08
                                                                   Date: November 8, 2018




                                               -2–

10-50494-jps      Doc 2590   FILED 10/28/19       ENTERED 10/28/19 12:27:45            Page 2 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 3 of 30
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In re:                                          )
                                                 ) Case No.: 10-50494
 FAIR FINANCE COMPANY,                           )
                                                 ) Chapter 7
                    Debtor.                      )
                                                 ) Judge Jessica E. Price Smith

   SIXTH FEE APPLICATION FOR ALLOWANCE OF INTERIM COMPENSATION
    AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD OCTOBER 1, 2018
   THROUGH AND INCLUDING AUGUST 31, 2019, FILED BY SKODA MINOTTI AS
          CONSULTING AND TESTIFYING EXPERT FOR THE ESTATE

          Skoda, Minotti, Certified Public Accountants, an Ohio Corporation (“Skoda Minotti”)

 submits this Fifth Fee Application for Allowance of Interim Compensation and Reimbursement of

 Expenses for the Period October 1, 2018 through and including August 31, 2019 (the

 “Application”) pursuant to 11 U.S.C. §§ 330 and 331. In support of this Application, Skoda

 Minotti states as follows:

                                         INTRODUCTION

          1.    On February 8, 2010, creditor-investors filed a petition for involuntary bankruptcy

 against Fair Finance Company (the “Debtor”).

          2.    On March 2, 2010, the Court entered an order granting the relief sought by the

 petitioning creditor-investors nunc pro tunc as of February 24, 2010, and appointing Brian A. Bash

 (the “Trustee”) as the duly-appointed trustee of the Debtor.

          3.    As part of his duty to administer and liquidate the estate for the benefit of creditors,

 the Trustee has needed to conduct a thorough forensic examination of the Debtor’s assets and

 liabilities and pursue litigation to recover assets. The Trustee’s ongoing litigation includes, but is

 not limited to, the action captioned Bash v. Textron Financial Corp., et al., Adversary Proceeding




10-50494-jps     Doc 2590      FILED 10/28/19       ENTERED 10/28/19 12:27:45             Page 4 of 30
 No. 12-05101 in the United States Bankruptcy Court for the Northern District of Ohio (Honorable

 Arthur I. Harris) and Case No. 12-cv-00987 in the United States District Court for the Northern

 District of Ohio (Honorable Patricia A. Gaughan) (the “Textron Litigation”).

        4.      On March 23, 2010, this Court entered an order authorizing the Trustee to engage

 Howard L. Klein, the principal and sole shareholder of Howard L. Klein Co. (“HLK”), as a

 forensic accountant to the Debtor’s estate. On November 2, 2010, the Trustee filed a supplemental

 application requesting court approval to expand the scope of HLK’s retention to include services

 as an expert witness [Dkt. No. 301]. On February 28, 2011, this Court entered an order authorizing

 HLK to serve as an expert witness for the estate [Dkt. No. 341]. From March 23, 2010 through

 the end of August 2013, HLK provided forensic accounting services and consulting and testifying

 expert witness services to the estate, as described in the first, second and third interim fee

 applications filed by HLK with this Court [Dkt. Nos. 410, 1122 & 1343]. This Court approved

 each of HLK’s three interim fee applications in full [Dkt. Nos. 475, 1144 & 1398].

        5.      In September 2013, Mr. Klein left solo practice and became a partner at Skoda

 Minotti. On August 22, 2013, the Trustee filed an application for an order authorizing the

 employment and retention of Skoda Minotti to replace HLK as forensic accountant to the Trustee

 [Dkt. No. 1309]. This Court entered an order granting the Trustee’s application in its entirety and

 authorizing the retention of Skoda Minotti to replace HLK as forensic accountant and consulting

 and testifying expert on September 10, 2013 [Dkt. No. 1313].

        6.      On March 23, 2017, the Trustee filed a motion requesting court approval of the

 Trustee’s interim, monthly payment of 80% of the fees and 100% of the out-of-pocket costs

 incurred by the experts retained by the Trustee, including those experts retained in the Textron

 Litigation [Dkt. No. 2291]. This Court entered an order granting the Trustee’s motion regarding




10-50494-jps    Doc 2590      FILED 10/28/19       ENTERED 10/28/19 12:27:45           Page 5 of 30
 interim compensation of those experts, including Skoda Minotti, on April 14, 2017 (the “Expert

 Compensation Order”) [Dkt. No. 2298].

                      SUMMARY OF COMPENSATION AND EXPENSE
                           REIMBURSEMENT REQUESTED

        7.      Skoda Minotti files this Application seeking allowance for payment of services

 performed and expenses incurred during the period from October 1, 2018 through and including August

 31, 2019 (the “Application Period”). The Application is subject to, inter alia, the Retention Order

 and the Expert Compensation Order. Skoda Minotti did not receive a retainer in connection with its

 engagement as an expert for the Trustee. It has received compensation for services rendered and

 expenses incurred prior to the Application Period as a result of this Court’s approval of its first interim

 fee application [Dkt. No. 1613], second interim fee application [Dkt. No. 2069],third interim fee

 application [Dkt. No. 2250], fourth interim fee application [Dkt. No. 2446] and fifth interim fee

 application [Dkt. No. 2526 ]. Skoda Minotti also received interim compensation during the Application

 Period pursuant to the Expert Compensation Order. A summary of the compensation and expense

 reimbursement requested and paid during the Application Period is as follows:




    Invoice                                  Requested                     Requested
      date          Period Covered             Fees          Fees paid     Expenses        Expenses Paid
                   October 1, 2018 -
   1/7/2019       December 31, 2018            $2,216.80     $1,773.44           $26.01            $26.01
                   January 1, 2019 -
   4/4/2019         March 31, 2019             $3,001.05     $2,400.84         $133.84            $133.84
                    April 30, 2019 -
   7/8/2019          June 30, 2019             $3,159.00     $2,527.20           $28.29            $28.29
                     July 1, 2019 -
   9/3/2019        August 31, 2019             $1,579.50         $0.00          $51.25
                                               $9,956.35     $6,701.48         $239.39            $188.14




10-50494-jps     Doc 2590      FILED 10/28/19       ENTERED 10/28/19 12:27:45             Page 6 of 30
        8.      Exhibit A is a summary of invoices billed, amount paid and the 20% holdback

 amount during the Application Period.

        9.      Skoda Minotti has received no promise of payment for professional services

 rendered in this case other than in accordance with the provisions of the Bankruptcy Code.

        10.     Skoda Minotti kept daily time records detailing the services it performed and the

 time expended in connection with those services by project, as directed by the Guidelines for

 Compensation and Expense Reimbursement of Professionals, updated May 16, 2011 (the

 “Guidelines”).

        11.     The hourly billing rate of Skoda Minotti’s professionals and the number of hours

 billed for services rendered by each professional during the Application Period is set forth in

 Exhibit B. Set forth in Exhibit C is a chronological listing of services provided by Skoda Minotti’s

 professionals during the Application Period.

        12.     To the best of Skoda Minotti’s knowledge, it has complied with the monthly

 reporting requirements.




10-50494-jps      Doc 2590    FILED 10/28/19       ENTERED 10/28/19 12:27:45            Page 7 of 30
                             SUMMARY OF SERVICES RENDERED

          13.     A narrative summary of the project under which material and substantial services

 were performed by Skoda Minotti during the Application Period is set forth below. A more

 detailed description of the services provided by Skoda Minotti appears in Exhibit C. A summary

 of the individual projects performed by Skoda Minotti appears in Exhibit D.

          14.    The Trustee retained Skoda Minotti, pursuant to the Retention Order, to provide

 forensic accounting services and to be used as a consulting and testifying expert in connection with

 the Trustee’s ongoing litigation, including, but not limited to, the Textron Litigation. The majority

 of the services provided by Skoda Minotti during the Application Period relate to Mr. Klein’s

 consulting services in connection with the Textron Litigation. Other services provided by Mr.

 Klein during the Application Period include 1) assisting the Trustee in resolving issues related to

 the second interim distribution, 2) communications with the SEC and 3) tracking collections on

 the outstanding consumer receivables being performed by Monterey Financial Services. All the

 services provided by Skoda Minotti during the Application Period were provided by Mr. Klein and

 related primarily to the Textron litigation.

                              ALLOWANCE OF COMPENSATION

          15.    The allowance of interim compensation for services rendered and reimbursement

 of expenses in bankruptcy cases is expressly provided for in Section 331 of the Bankruptcy Code:

          Any professional person…may apply to the court not more than once every 120
          days after an order for relief in a case under this title, or more often if the court
          permits, for such compensation for services rendered…as is provided under section
          330 of this title.

 11 U.S.C. § 331. Moreover, this Court authorized the filing of this Application in the Retention

 Order.




10-50494-jps      Doc 2590      FILED 10/28/19       ENTERED 10/28/19 12:27:45           Page 8 of 30
        16.     With respect to the level of compensation, Section 330(a)(1) of the Bankruptcy

 Code provides, in pertinent part, that the Court may award to a professional person “reasonable

 compensation for actual, necessary services rendered….” Section 330(a)(3)(A), in turn, provides:

        In determining the amount of reasonable compensation to be awarded, the court shall
        consider the nature, the extent, and the value of such services, taking into account all
        relevant factors, including –

                (A)     the time spent on such services;

                (B)     the rates charged for such services;

                (C)     whether the services were necessary to the administration of, or
                        beneficial at the time at which the service was rendered toward the
                        completion of, a case under this title;

                (D)     whether the services were performed within a reasonable amount of
                        time commensurate with the complexity, importance, and nature of
                        the problem, issue, or task addressed; and

                (E)     whether the compensation is reasonable based on the customary
                        compensation charged by comparably skilled practitioners in cases
                        other than cases under this title.

 11 U.S.C. § 330(a)(3)(A). The clear Congressional intent and policy expressed in this statute is to

 provide for adequate compensation in order to continue to attract qualified and competent

 bankruptcy practitioners to bankruptcy cases.

        17.     As shown by this Application and the supporting documents, Skoda Minotti, and

 Mr. Klein in particular, has utilized its institutional knowledge of the Debtor’s bankruptcy case to

 efficiently and expeditiously assist the Trustee and his counsel with the ongoing Textron litigation.

 The compensation sought by Skoda Minotti for the services it is providing to the estate is

 appropriate given its level of expertise, and those services are necessary for the Trustee’s forensic

 examination of the Debtor’s assets and liabilities, his pursuit of litigation to recover assets for the

 estate, and his administration of claims.




10-50494-jps     Doc 2590      FILED 10/28/19        ENTERED 10/28/19 12:27:45            Page 9 of 30
                                 REIMBURSEMENT OF EXPENSES

         18.      Skoda Minotti incurred actual and necessary out-of-pocket expenses in connection

 with rendering professional services to the estate in the sums indicated in Exhibit E. These

 expenses are comprised primarily of meetings with the Trustee and miscellaneous travel. Skoda

 Minotti respectfully requests full reimbursement for its out-of-pocket expenses.

                                               CONCLUSION

         19.      No agreement or understanding exists between Skoda Minotti and any other person

 for the sharing of any compensation to be received for professional services rendered or to be

 rendered in connection with this case.

         20.      Except as set forth in this Application, no prior application has been made in this

 or any other court for the relief requested in the Application for the Application Period.

         WHEREFORE, Skoda Minotti respectfully requests that this Court enter an order:

                  a)      approving the allowance for compensation of professional services rendered
                          to the estate from October 1, 2018 through and including August 31, 2019,
                          in the total sum of $9,956.35;

                  b)      approving the reimbursement of Skoda Minotti’s out-of-pocket expenses
                          incurred in connection with the rendering of such professional services from
                          October 1, 2018 through and including August 31, 2019, in the total sum of
                          $239.39;

                  c)      authorizing and directing the estate to pay compensation to Skoda Minotti
                          in the amount of $1,991.27 2, representing the total amount for professional
                          services rendered by Skoda Minotti during the period of October 1, 2018
                          through and including August 31, 2019, less amounts that have been paid
                          or are in the process of being paid by the estate as of the date of this
                          Application (as described on page 4); and

                  d)      granting such other and further relief as this Court may deem just and
                          proper.



 2
  Computed as follows: 20% holdback of $1,675.37 (Exhibit A) plus 20% holdback of $315.90 for fees in process of
 being paid for the period July 1, 2019 through August 31, 2019.




10-50494-jps      Doc 2590       FILED 10/28/19         ENTERED 10/28/19 12:27:45                Page 10 of 30
  Dated: October 28, 2019                     Respectfully submitted,

                                              /s/ Howard L. Klein
                                              Howard L. Klein, Partner
                                              Skoda, Minotti & Co., Certified Public
                                              Accountants, an Ohio corporation
                                              6685 Beta Drive
                                              Mayfield Village, Ohio 44143
                                              Telephone: 440.605.7142
                                              Email: hklein@skodaminotti.com

                                              Electronically filed on behalf of Skoda Minotti
                                              by,

                                              /s/ Michael A. VanNiel
                                              Michael A. VanNiel (0073948)
                                              Baker & Hostetler LLP
                                              Key Tower
                                              127 Public Square, Suite 2000
                                              Cleveland, Ohio 44114
                                              Telephone: 216.621.0200
                                              Facsimile: 216.696.0740
                                              Email: mvanniel@@bakerlaw.com

                                              Counsel for the Trustee




10-50494-jps   Doc 2590     FILED 10/28/19   ENTERED 10/28/19 12:27:45         Page 11 of 30
                                    EXHIBIT A

                              SUMMARY OF INVOICES




10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 12 of 30
                                         Skoda Minotti
                                       Summary of Invoices
                                           Exhibit A

 Invoice                              Requested                            20%            Requested Expenses
   date          Period Covered         Fees            Fees paid        Holdback         Expenses    Paid                Balance
 1/7/2019   10/1/2018 to 12/31/2018     $2,216.80        $1,773.44          $443.36           $26.01          $26.01        $443.36
 4/4/2019    1/1/2019 to 3/31/2019      $3,001.05        $2,400.84          $600.21          $133.84         $133.84      $1,043.57
 7/8/2019    4/1/2019 to 6/30/2019      $3,159.00        $2,527.20          $631.80           $28.29          $28.29      $1,675.37
 9/3/2019    7/1/2018 to 8/31/2019      $1,579.50            $0.00            $0.00           $51.25                      $3,306.12

                                       --------------   --------------   --------------   -------------- --------------
                                        $9,956.35        $6,701.48        $1,675.37          $239.39         $188.14



Amount outstanding and 20% hold back                                      $3,254.87                           $51.25




 10-50494-jps      Doc 2590      FILED 10/28/19              ENTERED 10/28/19 12:27:45                         Page 13 of 30
                                     EXHIBIT B


   SUMMARY OF HOURLY BILLING RATE AND HOURS BILLED BY SKODA MINOTTI




10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 14 of 30
                                Summary By Staff
                                   Exhibit B


      Staff       Staff Level              Billing rate      Hours          Fees

H Klein             Partner                     326.00          5.20       $1,695.20
H Klein             Partner     50% rate        163.00          3.20         $521.60
H Klein             Partner                     351.00         21.30       $7,476.30
H Klein             Partner     50% rate        175.50          1.50         $263.25
                                                ----------                   ----------
H Klein Total                                 1,015.50                     $9,956.35

                                                             ----------   ---------------
Grand Total                                                     31.20       $9,956.35

Totals per detailed schedule                                   31.20         9,956.35




 10-50494-jps     Doc 2590      FILED 10/28/19      ENTERED 10/28/19 12:27:45               Page 15 of 30
                                    EXHIBIT C

               DESCRIPTION OF SERVICES PROVIDED BY SKODA MINOTTI




10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 16 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 17 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 18 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 19 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 20 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 21 of 30
                                    EXHIBIT D

                              SUMMARY BY PROJECT




10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 22 of 30
10-50494-jps   Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 23 of 30
                                      EXHIBIT E

               DESCRIPTION OF EXPENSES INCURRED BY SKODA MINOTTI




10-50494-jps    Doc 2590   FILED 10/28/19   ENTERED 10/28/19 12:27:45   Page 24 of 30
                                            Skoda Minotti
                                           Detail of Expenses
                                               Exhibit E


  Date        Code     Description of Expenses                                               Amount              Copy of
                                                                                                                 invoice
                                                                                                               attached to
                                                                                                                 invoice
10/5/2018     Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $26.01            Yes
                       entry on 10/5/18
1/15/2019     Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $33.00           Yes
                       entry on 1/15/19
2/6/2019      Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $25.34           Yes
                       entry on 2/6/19

2/22/2019    Milegae   Roundtrip to/from Fair Finance building in Akron. (75 miles @.58          $43.50           N/A
                       per mile)

3/1/2019      Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $32.00           Yes
                       entry on 3/1/19

5/16/2019     Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $28.29            yes
                       entry on 5-16/19

7/18/2019     Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $26.25           Yes
                       entry on 7/18/19

8/30/2019     Meal     Breakfast meeting with Brian Bash in lieu of billing time. See time       $25.00           Yes
                       entry on 8/30/19

                                                                                             ---------------
                       Total                                                                    $239.39
                       Per summary                                                               $239.39




                                                  Page 9 of 9

   10-50494-jps   Doc 2590     FILED 10/28/19           ENTERED 10/28/19 12:27:45                Page 25 of 30
                                   &(57,),&$7(2)6(59,&(


        $FRS\RIWKHIRUHJRLQJKDVEHHQVHUYHGYLD(&)RUUHJXODU860DLORQ2FWREHU

 RQWKHDWWDFKHGVHUYLFHOLVW



                                                /s/ Michael A. VanNiel
                                                0LFKDHO$9DQ1LHO

                                                Counsel for the Trustee




10-50494-jps    Doc 2590       FILED 10/28/19   ENTERED 10/28/19 12:27:45       Page 26 of 30
                                                      6(59,&(/,67

(OHFWURQLF0DLO1RWLFH/LVW

7KHIROORZLQJLVWKHOLVWRISDUWLHVZKRDUHFXUUHQWO\RQWKHOLVWWRUHFHLYHHPDLOQRWLFHVHUYLFHIRUWKLVFDVH

    x    5LFKDUG0%DLQEDLQ#EXFNOH\NLQJFRPNUXSD#EXFNOH\NLQJFRP
    x    6WHSKHQ0%DOHVVEDOHV#]LHJOHUPHW]JHUFRPGPDOOR\#]LHJOHUPHW]JHUFRP
    x    %ULDQ$%DVKEDVKWUXVWHH#EDNHUODZFRPEEDVK#HFIHSLTV\VWHPVFRP
    x    %ULDQ$%DVK%%DVK#EDNHUODZFRP
    x    %ULDQ$%DVKEDVKWUXVWHH#EDNHUODZFRPEEDVK#HFIHSLTV\VWHPVFRP
    x    -RKQ(%DWRUMEDWRU#EDWRUODZFRPVEDWRU#EDWRUODZFRP
    x    $OH[LV%HDFKGHOODEHDFKGHOO#EDNHUODZFRPIDLUILQDQFHGRFNHW#EDNHUODZFRP
    x    .DWKU\Q$%HOIDQFHNE#UOEOOSFRP
    x    -RKQ%%ODQWRQMEODQWRQ#EDNHUODZFRP
    x    7KRPDV-%XGGGLVQH\GLYHU#PHFRPODZ#GLVQH\GLYHUFRP
    x    .HOO\%XUJDQNEXUJDQ#EDNHUODZFRP
    x    3DWULFN:&DURWKHUVSFDURWKHUV#OHHFKWLVKPDQFRP
         EDQNUXSWF\#OHHFKWLVKPDQFRPJKDXVZLUWK#OHHFKWLVKPDQFRPGWRPNR#OHHFKWLVKPDQFRP
    x    $QWKRQ\-&HVSHGHVDMF#\DKRRFRP
    x    :LOOLDP*UHJRU\&KULVZFKULV#UOEOOSFRPKNRHUQHU#UOEOOSFRP
    x    0LFKDHO/&LRIILFLRIIL#EODQNURPHFRP
    x    /H*UDQG/&ODUNOHJUDQGFODUN#DWJLQJRYVWHSKDQLHSDWULFN#DWJLQJRY
    x    'HERUDK$&ROHPDQGDFROHPDQ#KDKQODZFRP
         KOSFU#KDKQODZFRPPFVRXOVE\#KDKQODZFRPFPEHLWHO#KDKQODZFRP
    x    $QWKRQ\-'H*LURODPRDMGODZ#VEFJOREDOQHW
         DPEHUBZHDYHU#VEFJOREDOQHW*#QRWLI\FLQFRPSDVVFRP
    x    5RFFR,'HELWHWWRULGHELWHWWR#KDKQODZFRPFPEHLWHO#KDKQODZFRP
    x    'XUL\D'KLQRMZDODGGKLQRMZDOD#EPGOOFFRPGGKLQRMZDOD#LFORXGFRP
    x    0LFKHOOH'L%DUWROR+DJORFNPGLEDUWROR#WWPODZFRPPOGLEDUWROR#JPDLOFRP
    x    %UHDGHQ0'RXWKHWWEGRXWKHWW#EDNHUODZFRPIDLUILQDQFHGRFNHW#EDNHUODZFRP
    x    -'RXJODV'UXVKDOGGUXVKDO#FFMFRPOHKPDQ#FFMFRP
    x    &KDUOHV5'\DVFKDUOHVG\DV#EWODZFRP
    x    5REHUW:(FNLQJHUUZH#HFNLQJHUODZFRP
    x    -RVHSK(VPRQWMHVPRQW#EDNHUODZFRPMRHHVPRQW#JPDLOFRPFENIXWXUHVLQF#EDNHUODZFRP
    x    -RVHSK(VPRQWMHVPRQW#EDNHUODZFRPMRHHVPRQW#JPDLOFRPFENIXWXUHVLQF#EDNHUODZFRP
    x    -RVHSK((]]LHMH]]LH#EDNHUODZFRP
    x    *UHJRU\5)DUNDVJIDUNDV#IUDQW]ZDUGFRPGOEHDWULFH#IUDQW]ZDUGFRP
    x    $GDP/HH)OHWFKHUDIOHWFKHU#EDNHUODZFRP
    x    'RY)UDQNHOGIUDQNHO#WDIWODZFRP%+259$7+#7$)7/$:&20&/(B'RFNHWB$VVLVW#WDIWODZFRP
    x    /HRQ)ULHGEHUJOIULHGEHUJ#FSPODZFRPHILOLQJ#FSPODZFRP
    x    5RQDOG3)ULHGEHUJUIULHGEHUJ#PH\HUVURPDQFRPYYDUGRQ#PH\HUVURPDQFRP
    x    0DUF3*HUW]PSJHUW]#JROGPDQURVHQFRPGHEP#JROGPDQURVHQFRP
    x    0DWWKHZ*ROGFRXUWV#DUJRSDUWQHUVQHW
    x    (ULF5*RRGPDQHJRRGPDQ#EDNHUODZFRP
    x    +DUU\:*UHHQILHOGEDQNSOHDGLQJV#EXFNODZFRP
         \RXQJ#EXFNOH\NLQJFRPWRROH#EXFNOH\NLQJFRPKHEHUOHLQ#EXFNOH\NLQJFRP
    x    +DUU\:*UHHQILHOGJUHHQILHOG#EXFNOH\NLQJFRP
         \RXQJ#EXFNOH\NLQJFRPWRROH#EXFNOH\NLQJFRPKHEHUOHLQ#EXFNOH\NLQJFRP
    x    -RKQ-*X\MRKQJX\#QHRUUFRP
    x    -RKQ-*X\MRKQJX\#QHRUUFRP
    x    $GDP%UDGOH\+DOODPSV#PDQOH\GHDVFRP
    x    6FRWW+ROEURRNVKROEURRN#EDNHUODZFRP
    x    +5LWFKH\+ROOHQEDXJKKUK#FSPODZFRPNQRFHUD#FSPODZFRPVOT#FSPODZFRP
    x    5DFKHO+XVWRQUDFKHOKXVWRQ#RKLRDWWRUQH\JHQHUDOJRY
    x    -RVHSK)+XWFKLQVRQMKXWFKLQVRQ#EDNHUODZFRPVV]DOD\#EDNHUODZFRP
    x    6WHYHQ*-DQLN#ILOLQJVGRFNHWELUGFRP
    x    6WHYHQ*-DQLNVWHYHQMDQLN#MDQLNODZFRP#ILOLQJVGRFNHWELUGFRP



10-50494-jps        Doc 2590          FILED 10/28/19           ENTERED 10/28/19 12:27:45                    Page 27 of 30
   x   &\QWKLD$-HIIUH\ENQRWLFH#UHLPHUODZFRP
   x   .HQQHWK&-RKQVRQNMRKQVRQ#EULFNHUFRPOSLFNHWW#EULFNHUFRP
   x   1DWKDQLHO5-RQHVMRQHVQ#EODQNURPHFRP
   x   0LWFKHOO$.DUODQPNDUODQ#JLEVRQGXQQFRP
       OGXQVW#JLEVRQGXQQFRPQKDUW#JLEVRQGXQQFRPEOXW]#JLEVRQGXQQFRPPDR#JLEVRQGXQQFRP
   x   3DWULFN-.HDWLQJSNHDWLQJ#EGEODZFRPVFRQDUG#EGEODZFRP
   x   6FRWW-.HOO\VFRWWNHOO\#VNHOO\ODZFRP
   x   'DYLG&KDUOHV.QRZOWRQGFN#NFNEODZFRP
   x   -RKQ).RVWHOQLNMNRVWHOQLN#IUDQW]ZDUGFRPGOEHDWULFH#IUDQW]ZDUGFRP
   x   6WXDUW$/DYHQVODYHQ#FDYLWFKFRP
   x   -DPHV0LFKDHO/DZQLF]DNMODZQLF]DN#FDOIHHFRP
   x   7ULVK'/D]LFKWULVKOD]LFK#RKLRDWWRUQH\JHQHUDOJRYDQJHOLTXHGHQQLVQRODQG#RKLRDWWRUQH\JHQHUDOJRY
   x   6WHSKHQ3/HLE\VOHLE\#QHRODZEL]MDFNLH#QHRODZEL]
   x   6FRWW%/HSHQHVFRWWOHSHQH#WKRPSVRQKLQHFRP
       &KULVWLQH%UR]#WKRPSVRQKLQHFRP(&)'RFNHW#WKRPSVRQKLQHFRP
   x   -HIIUH\0/HYLQVRQMPO#MPOOHJDOFRP
   x   3DWULFN7/HZLVSOHZLV#EDNHUODZFRPVMHQH\#EDNHUODZFRP
   x   4XLQWLQ)/LQGVPLWKTOLQGVPLWK#EULFNHUFRPFZDUQHU#EULFNHUFRP
   x   'DYLG$/RRQH\'DYLG#2KLR$WWRUQH\FRPGDYHORRQH\#JPDLOFRP
   x   %UXFH-//RZHEORZH#WDIWODZFRP&/(B'RFNHWB$VVLVW#WDIWODZFRP60F.HDQ#WDIWODZFRP
   x   7KRPDV5/XFFKHVLWOXFFKHVL#EDNHUODZFRP
   x   7KRPDV5/XFFKHVLWOXFFKHVL#EDNHUODZFRP
   x   &U\VWDO/0DOXFKQLNFU\VWDOPDOXFKQLN#MDQLNODZFRP
   x   &U\VWDO/0DOXFKQLNFU\VWDOPDOXFKQLN#MDQLNODZFRP
   x   *UDQW$0DVRQJDPDVRQ#PLOOHUPDVWFRP
   x   0DWWKHZ+0DWKHQH\PPDWKHQH\#EGEODZFRPEKDMGXN#EGEODZFRP
   x   6KRUDLQ/0F*KHHVKRUDLQ#VPFJKHHODZFRP
   x   'DYLG:0HOORWWGPHOORWW#EHQHVFKODZFRP
   x   7DUHN(0HUFKRWPHUFKR#PHUFKROHJDOFRP
   x   'DYLG30H\HUGPH\HU#GPODZVFRPGRFNHW#GPODZVFRP
   x   'DYLG3RODQ0H\HUGPH\HU#GPODZVFRP
   x   0LFKDHO-0RUDQPLNH#JLEVRQPRUDQFRPPRUDQHFI#JPDLOFRPU#QRWLI\EHVWFDVHFRP
   x   0LFKDHO-0RUDQPRUDQHFI#\DKRRFRPPRUDQHFI#JPDLOFRPU#QRWLI\EHVWFDVHFRP
   x   'DYLG$0XFNORZGDYLGDPXFNORZ#\DKRRFRP
   x   'DYLG$0XFNORZGDYLGDPXFNORZ#\DKRRFRP
   x   6WHYHQ-0XOOLJDQVWHYHQPXOOLJDQ#FR[QHW
   x   0DULW]D61HOVRQPQHOVRQ#EDNHUODZFRP
   x   )$QWKRQ\3DJDQHOOLWRQ\#WRQ\SDJDQHOOLFRP
   x   /XFDV.HLWK3DOPHUSDOPHU#FFMFRPDDLFKHOH#UDODZFRP
   x   'DYLG&3HUGXNGSHUGXN#SHUGXNODZFRPMRG\#SHUGXNODZFRP
   x   0DUN$3KLOOLSVPSKLOOLSV#EHQHVFKODZFRP
       GRFNHW#EHQHVFKODZFRPOEHKUD#EHQHVFKODZFRPFJUHHQ#EHQHVFKODZFRP
   x   0DUN$3KLOOLSVPSKLOOLSV#EHQHVFKODZFRP
       GRFNHW#EHQHVFKODZFRPOEHKUD#EHQHVFKODZFRPFJUHHQ#EHQHVFKODZFRP
   x   /DUU\*3RXORVODUU\BSRXORV#\DKRRFRP
   x   .HQQHWK*3UDEXFNLNSUDEXFNL#EDNHUODZFRP
   x   .HQQHWK*3UDEXFNLNSUDEXFNL#EDNHUODZFRP
   x   &OLQWRQ(3UHVODQQGRKEN\#MEDQGUFRP
   x   &OLQWRQ(3UHVODQFSUHVODQ#SUHVODQODZFRP
   x   'DYLG)3URDQRGSURDQR#EDNHUODZFRPIDLUILQDQFHGRFNHW#EDNHUODZFRP
   x   'DYLG)3URDQRGSURDQR#EDNHUODZFRPIDLUILQDQFHGRFNHW#EDNHUODZFRP
   x   6WHSKHQ-3UXQHVNLVSUXQHVNL#UOEOOSFRP
   x   7LPRWK\-5LFKDUGVWULFKDUGV#IUDQW]ZDUGFRP
       GOEHDWULFH#IUDQW]ZDUGFRPWLPULFKDUGVOHJDO#JPDLOFRP
   x   0DUN5LHPHUPULHPHU#JROGPDQURVHQFRP
   x   7LP5RELQVRQWLPURELQVRQ#GLQVPRUHFRPOLVDJHHGLQJ#GLQVPRUHFRP
   x   7LP5RELQVRQWLPURELQVRQ#GLQVPRUHFRPOLVDJHHGLQJ#GLQVPRUHFRP




10-50494-jps     Doc 2590        FILED 10/28/19         ENTERED 10/28/19 12:27:45                Page 28 of 30
   x   -DPHV(5RVVRZMLP#UXELQOHYLQQHWURELQ#UXELQOHYLQQHWOLVD#UXELQ
       OHYLQQHWDWW\BMHU#WUXVWHVROXWLRQVFRP
   x   -DPHV(5RVVRZMLP#UXELQOHYLQQHWURELQ#UXELQOHYLQQHWOLVD#UXELQ
       OHYLQQHWDWW\BMHU#WUXVWHVROXWLRQVFRP
   x   &ROLQ36DPPRQFROLQVDPPRQ#MDQLNODZFRP-XOLH=DNU]HZVNL#-DQLNODZFRP
   x   0DWWKHZ-6DPVDPVDPVD#PFGRQDOGKRSNLQVFRPGRFNHW#EHQHVFKODZFRPFJUHHQ#EHQHVFKODZFRP
   x   -DPHV3UHVWRQ6FKXFNMVFKXFN#EULFNHUFRPFZDUQHU#EULFNHUFRP
   x   5LFKDUG96LQJOHWRQUVLQJOHWRQ#EODQNURPHFRPNUHGD#EODQNURPHFRPMKDQQHU#EODQNURPHFRP
   x   'DOH66PLWKGVPLWK#IUDQW]ZDUGFRPGOEHDWULFH#IUDQW]ZDUGFRP
   x   6KHOGRQ6WHLQVVWHLQGRFV#JPDLOFRPNULVWLQH#VWHLQWUXVWHHFRPVKHOGRQ#VWHLQWUXVWHHFRP
   x   5DFKHO/6WHLQODJHUVWHLQODJH#PH\HUVURPDQFRPMUD\#PH\HUVURPDQFRPPQRZDN#PH\HUVURPDQFRP
   x   5D\+6WRHVVUD\VWRHVV#ZHVWPDLQFRP
   x   0HJDQ'6WULFNHUPQRYLQF#GDYLV\RXQJFRPJFDPSEHOO#GDYLV\RXQJFRP
   x   7LPRWK\06XOOLYDQWLP#WPVODZQHWFU\VWDO#WPVODZQHW
   x   -RQDWKDQ'6XQGKHLPHUMVXQGKHLPHU#EWODZFRP
   x   *UHJRU\'6ZRSHJVZRSH#NZJGFRPPKHOPLFN#NZJGFRP
   x   'DYLG-7KHLVLQJGWKHLVLQJ#KDUULVRQPREHUO\FRP
   x   5RQDOG17RZQHUWRZQH#QHRODZEL]DZHKHQHU#QHRODZEL]
   x   9DQFH37UXPDQPHGLQDDWW\#YDQFHWUXPDQFRP
   x   8QLWHG6WDWHV7UXVWHH 5HJLVWHUHGDGGUHVV #XVGRMJRY
   x   0LFKDHO67XFNHUPWXFNHU#XOPHUFRP
   x   1DQF\$9DOHQWLQHQDQF\YDOHQWLQH#LFHPLOOHUFRPFDUROEXLOGHU#LFHPLOOHUFRP
   x   0LFKDHO$9DQ1LHOPYDQQLHO#EDNHUODZFRP
   x   7KRPDV&:DJQHUZDJQHUW#WFZODZ\HUVFRPZDJQHUW#YZODZ\HUVFRP
   x   'DQLHO5XELQ:DUUHQGZDUUHQ#EDNHUODZFRP
   x   :D\QH&RXQW\/LWLJDQWVGGUXVKDO#FFMFRP
   x   1LFKRODV/:KLWHQZKLWH#EDNHUODZFRPIDLUILQDQFHGRFNHW#EDNHUODZFRP
   x   $OLFLD5DLQD:KLWLQJ%R]LFKZKLWLQJER]LFK#EXFNOH\NLQJFRPKHEHUOHLQ#EXFNOH\NLQJFRP
   x   'RXJODV:ROIHGZROIH#DVPFDSLWDOFRP
   x   /HQRUH.OHLQPDQXVW/HQRUH.OHLQPDQ#XVGRMJRY
   x   0DULD'*LDQQLUDNLVXVWPDULDGJLDQQLUDNLV#XVGRMJRY




10-50494-jps    Doc 2590      FILED 10/28/19       ENTERED 10/28/19 12:27:45            Page 29 of 30
    0DQXDO1RWLFH/LVW

7KHIROORZLQJLVWKHOLVWRISDUWLHVZKRDUHQRWRQWKHOLVWWRUHFHLYHHPDLOQRWLFHVHUYLFHIRUWKLVFDVH ZKRWKHUHIRUH
UHTXLUHPDQXDOQRWLFLQJVHUYLFH 

     (PLO\6'RQDKXH                                      (ULF:6OHHSHU
     -DFNVRQ:DONHU//3                                 %DUWRQ%DUWRQ 3ORWNLQ//3
     5RVV$YHQXH6XLWH                           /H[LQJWRQ$YHQXH
     'DOODV7;                                     1HZ<RUN1<

     &KULVWLQH$$UQROG                                   *DU\6DOOHH
     7ZLQ/DNHV'ULYH                                 2OLR5RDG6XLWH
     3DUPD2+                                      )LVKHUV,1

     'HQQLV66XPHUL[                                     5REHUW+DQORQ
     (GZDUGV5RDG/RW                           (LOHHQ+DQORQ
     'R\OHVWRZQ2+                            32%R[
                                                            6WDWH5RXWH
                                                            0RJDGRUH2+

     /HRQ)ULHGEHUJ                                        -RKQ0F&DXOH\(VT
     'HQQLV-&RQFLOOD                                    - 5LFKDUG.LHIHU(VT
     &DUO$$YHQL                                         %LQJKDP0F+DOH//3
     + 5LWFKH\+ROOHQEDXJK                                 0DUNHW7RZHU
     &DUOLOH3DWFKHQ 0XUSK\//3                           :HVW0DUNHW6WUHHW
     %URDG6WUHHW                                       ,QGLDQDSROLV,1
     &ROXPEXV2+

     5REHUW%RRWH                                          7REH\'DOX]
     %DOODUG6KDKU//3                                     %DOODUG6SDKU//3
     1RUWK0DUNHW6WUHHWWK)ORRU                   1RUWK0DUNHW6WUHHWWK)ORRU
     :LOPLQJWRQ'(                             :LOPLQJWRQ'(

     /HVOLH&+HLOPDQ                                      -D\-DIIH
     %DOODUG6SDKU//3                                     )DHJUH%DNHU'DQLHOV//3
     1RUWK0DUNHW6WUHHWWK)ORRU                   (WK6WUHHW6XLWH
     :LOPLQJWRQ'(                             ,QGLDQDSROLV,1

     0DULD'*LDQQLUDNLV                                  0LFKDHO9'HPF]\N
     2IILFHRIWKH8QLWHG6WDWHV7UXVWHH                   &OHYHODQG$YHQXH1:
     +RZDUG00HW]HQEDXP86&RXUWKRXVH                  32%R[
     6XSHULRU$YHQXH(DVW6XLWH                   8QLRQWRZQ2+
     &OHYHODQG2+

     /RWKDU-XQJ                                           &KDUOHV%RHUQHU
     :/LQGHQ$YHQXH                                5LWFKLH5RDG
     3DUPD2+                                 6WRZ2+

     -RKQ-.XVWHU                                        -03DUWQHUV//&
     %HQMDPLQ51DJLQ                                     $WWQ-RKQ0DUVKDOO
     6LGOH\$XVWLQ//3                                     3DUDJRQ3ODFH6XLWH
     6HYHQWK$YHQXH                                    5LFKPRQG9$
     1HZ<RUN1<




10-50494-jps        Doc 2590        FILED 10/28/19           ENTERED 10/28/19 12:27:45                  Page 30 of 30
